12 N.Y.3d 862 (2009)
CHRISTOPHER HOTALING et al., Appellants,
v.
CITY OF NEW YORK et al., Respondents.
Court of Appeals of New York.
Decided June 4, 2009.
Breakstone Law Firm, P.C., Bellmore (Jay L.T. Breakstone of counsel), for appellants.
*863 Michael A. Cardozo, Corporation Counsel, New York City (Cheryl Payer and Stephen J. McGrath of counsel), for respondents.
Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum; Chief Judge LIPPMAN taking no part.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs. The certified question should not be answered as unnecessary.
The Appellate Division properly held that the testimony of plaintiffs' expert was insufficient, as a matter of law, to support a prima facie case of negligent design (see generally Buchholz v Trump 767 Fifth Ave., LLC, 5 NY3d 1, 8-9 [2005]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.